DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/27/2019 and 6/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 8-9, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “diffusion lens” in claim 6 is used by the claim to mean an optical characteristic is imparted on the beam to (1) change the pattern, (2) change a horizontal or vertical characteristic of the light, and/or (3) enlarged in viewing angle. While a person having ordinary skill in the art would understand “diffusion” to accomplish these optical effects, the physical mechanisms by which these optical effects take place varies widely in the field.  Diffusion is understood to be a process of randomly or pseudo-randomly scattering light within a material.  Scattering disrupts optical coherence and thus the operability of the disclosed/claimed LiDAR laser beam as being useful in object ranging methods.  It appears that the disclosure analogizes “diffusion” to what would be known in the art as “divergence”.  Divergence is a refractive effect of a particular set of lens designs that changes light wavefronts such that exiting beams are more divergent than entering beams. Scattering may have the same effect of broadening changing beam patterns, changing horizontal/vertical beam dimensions, and changing a beam exit angle, but the physical mechanism is distinct from the refractive optical effect of a divergent lens.  The disclosure is insufficient to determine the metes and bounds of the claim. The term is indefinite because the specification does not clearly redefine the term.
Claims 7 and 14 contain the same language and are indefinite for the above-stated grounds. Claims 6-7 and 14 are not rejected as the art-recognized “diffusion” does not make for an operable invention to determine patentability in view of prior art.
Claims 8-9 and 13 are rejected as having the same language, but these claims do not limit the optical path requiring coherence (i.e. the fluorescent emission path).  The metes and bounds of this claim are muddled by the use of “diffusion” in the disclosure and claims, otherwise.  It cannot be determined whether the metes and bounds of the claim are limited to an art-recognized meaning of diffusion whereby the lens itself is further scattering and producing soft light or if the meaning of diffusion is to be taken as divergence. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102014219401 to Knittel et al. (hereinafter Knittel).
Regarding claim 1, Knittel discloses a Light Detection and Ranging (LiDAR)-integrated lamp device for a vehicle, the LiDAR-integrated lamp device (Fig. 4) comprising: a first light source (“a second laser light source 54 , which is designed essentially for generating the visible radiated light”, Fig. 4) radiating light for a beam pattern to a front area from a vehicle (Fig. 4); a second light source (“the laser light source 18 merely the generation of intensity-modulated laser light for detecting the reflected beam 10 by means of the detection device 14”, Fig. 4) spaced from the first light source and radiating light for LiDAR sensing to the front area from the vehicle; a reflecting unit (reflector 24, Fig. 4) that receives the light for the beam pattern radiated from the first light source and the light for the LiDAR sensing radiated from the second light source, and is configured to change a traveling path of light by reflecting the light for the beam pattern and the light for the LiDAR sensing (first primary light beam 20 and a second primary light beam 60 directed toward photoluminescent material 26 and then redirected toward the light beam path 8, Fig. 4); a first optical unit (photoluminescent material 26, Fig. 4) that receives the light for the beam pattern of the first light source reflected by the reflecting unit and is configured to change the light for the beam pattern into visible light and send out the visible light to the front area from the vehicle (“primary light bundle 20 and the laser light radiation contained therein, for example, blue laser light, excites the photoluminescent element 26 for the emission of scattered laser light and luminescent light.. [t]he resulting secondary light distribution 28 is applied to the inner surface of the reflector 24 radiated. Since the laser light of the primary light beam is intensity-modulated, there is also an intensity modulation of that of the photoluminescent element 26 emitted scattered laser light and luminescent light”, Fig. 4); a second optical unit (transparent cover 16, Fig. 4) that receives the light for the LiDAR sensing of the second light source reflected by the reflecting unit and sends out the light for the LiDAR sensing to the front area from the vehicle; and a light-receiving unit (a sensor device 32, Fig. 4) that is configured to receive the light for the LiDAR sensing which is reflected and returned by an object existing ahead of the vehicle after being radiated to the front area from the vehicle through the second optical unit and is configured to change the light for the IIDAR sensing into an electrical signal (“he incident light intensity on the sensor device 32 becomes a sensor signal 34 generated to an evaluation unit 36 is forwarded”).
Regarding claim 2, Knittel discloses the first light source is mounted at a side of the reflecting unit (Fig. 4), and wherein the second light source is spaced at a first angle over or under a first connection line of connecting the first light source and the reflecting unit (Fig. 4).
Regarding claim 3, Knittel discloses the first optical unit (element 26, Fig. 4) is mounted ahead of the first light source (source 18, Fig. 4), and wherein the second optical unit (cover 16, Fig. 4) is spaced apart at the first angle from a second connection line of connecting the first light source and the first optical unit (Fig. 4).
Regarding claim 4, Knittel discloses the second light source is mounted higher than the first light source and the second optical unit is mounted at an opposite lower position thereof (Fig. 4).
Regarding claim 10, Knittel discloses the second light source is spaced apart at a second angle ahead of or behind the first light source so that a central axis of the light for the beam pattern reflected by the reflecting unit and a central axis of the light for the LiDAR sensing reflected by the reflecting unit make the second angle (Fig. 4).
Regarding claim 11, Knittel discloses the second light source is mounted at a side of the reflecting unit (Fig. 4), and wherein the first light source is spaced at a first angle over or under a third connection line of the second light source and the reflecting unit (Fig. 4).  The language “a first angle over or under a third connection line” does not narrowly define the claim as having the corresponding geometrical arrangement disclosed by Applicant.  
Regarding claim 12, Knittel discloses the second optical unit is mounted ahead of the second light source (Fig. 4), and wherein the first optical unit is spaced apart at the first angle from a fourth connection line of connecting the second light source and the second optical unit (Fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Knittel.
Regarding claim 5, Knittel discloses the second light source is mounted higher than the first light source and the second optical unit is positioned at an opposite upper position thereof (Fig. 4).
Knittel does not disclose the second light source is mounted lower than the first light source.
Modifying the position of a light source relative to another light source amounts amounts to a mere rearrangement of parts found to have been an obvious modification of prior art apparatuses.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to rearrangement light sources in the system as disclosed by Knittel.  The motivation would have been a matter of design choice.  For example, accommodating the form factor of respective light sources in the geometry of head lamps operating in the automobile design and geometry.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Knittel as applied to claim 1, and further in view of US Pat. No. 10,338,220 to Raring (hereinafter Raring).
Regarding claim 15, Knittel discloses the reflecting unit is a Digital Micro-mirror Device (DMD) including a plurality of reflecting mirrors which is switched on and off in a response to input driving signals and changes in angle thereof, to change a path of incident light.
Raring discloses the reflecting unit is a Digital Micro-mirror Device (DMD) including a plurality of reflecting mirrors which is switched on and off in a response to input driving signals and changes in angle thereof, to change a path of incident light (Fig. 33A; col. 131, ln. 39-col. 132, ln. 9).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a DMD as taught by Raring with the system as disclosed by Knittel.  The motivation would have been to avoid saturation of the wavelength conversion material and dynamically illuminate (col. 131, ln. 39-col. 132, ln. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872